     Case 2:20-cv-07854-PSG-JC Document 22 Filed 04/12/21 Page 1 of 2 Page ID #:128



1

2
                                                                    4/12/21
3

4

5

6
                          UNITED STATES DISTRICT COURT
7
                        CENTRAL DISTRICT OF CALIFORNIA
8

9

10    RAMON MCNEAL, an individual,               Case No. 2:20-cv-07854-PSG-JC
11
                  Plaintiff,
12

13    v.                                         [PROPOSED] JUDGMENT
                                                 (RE: DEFAULT JUDGMENT)
14
      JOEL HELLER, an individual; and
15    DOES 1-10,
16                Defendants.
17

18

19          Upon review of the court files, the application for default judgment, the
20
      declarations submitted in support of the default judgment, and the evidence
21

22    presented having been fully considered, it is hereby ordered and adjudged that
23
      plaintiff Ramon McNeal shall have JUDGMENT in his favor against Defendant
24

25
      Joel Heller. Defendant Joel Heller is ordered to provide, within one hundred eighty

26    (180) days, compliant signage regarding accessible parking and an accessible route
27
      of travel within the property boundary connecting the designated disabled parking
28




                                                                       2:20-CV-07854-PSG-JC
                                     [PROPOSED] JUDGMENT
                                              1
     Case 2:20-cv-07854-PSG-JC Document 22 Filed 04/12/21 Page 2 of 2 Page ID #:129



1     space to the building entrance at the property located at or about 1840 E Artesia
2
      Blvd., Long Beach, CA 90805, in compliance with the Americans with Disabilities
3

4     Act Accessibility Guidelines.
5                4/12/21
      Dated: __________________           ________________________________
6                                         Hon. Phillip S. Gutierrez
7
                                          United States District Judge
                                          Central District of California
8     Presented by:
9     Anoush Hakimi (SBN 228858)
10
      anoush@handslawgroup.com
      Peter Shahriari (SBN 237074)
11    peter@handslawgroup.com
      Ani Avetisyan (SBN 266679)
12    ani@handslawgroup.com
      Laura Steven (SBN 332168)
13    laura@handslawgroup.com
      THE LAW OFFICE OF HAKIMI & SHAHRIARI
14
      1800 Vine Street
15    Los Angeles, CA 90028
      Telephone: (888) 635-2250
16    Facsimile: (213) 402-2170
      Attorneys for Plaintiff,
17    Ramon McNeal
18

19

20

21

22

23

24

25

26

27

28




                                                                       2:20-CV-07854-PSG-JC
                                      [PROPOSED] JUDGMENT
                                               2
